 

Exhibit 10.2

 

Form of Stock Option Grant Letter for Employees

 

[Date of Grant]

 

[Name]

[Address]

[City, State Zip]

 

Dear [Optionee],

 

I am pleased to advise you that PLC Systems Inc. (the “Company”) has, on this
date, pursuant to its 2005 Stock Incentive Plan (the “Plan”), awarded you [an
incentive stock option/a nonstatutory stock option] to purchase
                      shares of the Common Stock, no par value per share, of the
Company, at a price of $         per share.

 

In addition to the terms of the Plan, the following terms and conditions are
applicable with respect to this option, and your signature below shall
constitute your acknowledgement and acceptance of same:

 

1.             This option shall not be transferable under any circumstances
except by operation of law.

 

2.             The price at which this option may be exercised shall be
$         per share.

 

3.             This option is subject to the following terms:

 

(a)           Should your employment with the Company (or a parent or subsidiary
of the Company) be terminated for any reason other than death or disability (as
defined in the Internal Revenue Code of 1986, as amended (the “Code”)) or for
“Cause” (as defined below), all unexercised options shall terminate 90 days
after the date of your termination (but in no event after 10 years from the date
of grant), provided that this option shall be exercisable only to the extent
that you were entitled to exercise this option on the date of such cessation of
employment.

 

(b)           In the event of termination of your employment as a result of your
death, the outstanding options exercisable by you at the date of your death may
be exercised by your estate until one year from the date of your death (but in
no event after 10 years from the date of grant), provided that this option shall
be exercisable only to the extent that this option was exercisable by you on the
date of your death.

 

(c)           In the event of termination of your employment as a result of your
disability (as defined in the Code), all outstanding options exercisable by you
at the date of such termination shall terminate one year from the date your
employment terminates (but in no event after 10 years from the date of grant),
provided that this option shall be exercisable only to the extent that this
option was exercisable by you on the date of your disability.

 

(d)           If you are discharged by the Company for “Cause” (as defined
below), the right to exercise this option shall terminate immediately upon the
effective date of such discharge.

 

--------------------------------------------------------------------------------


 

“Cause” shall mean your willful misconduct or willful failure to perform your
responsibilities to the Company (including, without limitation, your breach of
any provision of any employment, consulting, advisory, nondisclosure,
non-competition or other similar agreement between you and the Company), as
determined by the Company, which determination shall be conclusive.

 

(e)           If you violate the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between you and the Company, the right to exercise this option shall
terminate immediately upon written notice to you from the Company describing
such violation.

 

4.             This option may be exercised in whole or in part from time to
time; provided, however, that an option may not be exercised as to less than 100
shares at any one time unless it is being exercised in full and the balance of
the shares subject to the option is less than 100.  Each election to exercise
this option shall be in writing, signed by you, and received by the Company at
its principal office, accompanied by this letter, and payment in full in the
manner provided in the Plan.

 

5.             The shares of Common Stock underlying this option and the
exercise price therefore shall be appropriately adjusted from time to time for
stock splits, reverse splits, stock dividends and reclassifications of shares in
accordance with the Plan.

 

6.             [In the event of a Reorganization Event (as defined in the Plan),
the Company shall give prior notice of such an event to you, and you may
exercise up to 100% of this option as of a time specified in such notice.  If
you do not exercise the option prior to the consummation of the Reorganization
Event, all unexercised portions of this option shall terminate and be of no
further force or effect.] Note: This clause may be inserted at the discretion of
the Company’s Board of Directors.

 

7.             Notwithstanding anything contained herein to the contrary
[(except paragraph (6) hereof)], the maximum number of shares of options that
may be exercised is as follows:

 

Period

 

Number of
Options Exercisable

 

 

 

 

 

 

8.             No shares will be issued pursuant to the exercise of this option
unless and until you pay to the Company, or make provision satisfactory to the
Company for payment of, any federal, state or local withholding taxes required
by law to be withheld in respect of this option.

 

9.             This option may not be sold, assigned, transferred, pledged or
otherwise encumbered by you, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during your lifetime, this
option shall be exercisable only by you.

 

10.           Unless earlier terminated, this option will expire 10 years from
the date of grant.

 

11.           This option is subject to the provisions of the Plan, a copy of
which is furnished to you with this option.

 

2

--------------------------------------------------------------------------------


 

When you wish to exercise this stock option, please refer to the provisions of
this letter and the Plan and then correspond in writing with the Chief Financial
Officer of the Company. Further, please indicate your acknowledgment and
acceptance of this option by signing the enclosed copy of this letter and
returning it to the undersigned or                           within 30 days of
your receipt of this grant.

 

 

 

Sincerely,

 

 

 

 

 

Mark R. Tauscher,

 

President and Chief Executive Officer

 

 

 

 

ACKNOWLEDGEMENT AND CONSENT:

 

 

 

 

 

 

 

 

Optionee

 

 

3

--------------------------------------------------------------------------------